Citation Nr: 1228365	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-46 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

K. Neilson, Counsel











INTRODUCTION

The appellant served as a member of the National Guard, with a period of active duty for training from June 14, 1982, to August 9, 1982.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  

REMAND

In the VA Form 9 (Appeal to Board of Veterans' Appeals), received in June 2009, the appellant checked the box requesting an in-person hearing before a Veterans Law Judge (VLJ) sitting at the RO.  The appellant's request for a hearing before a VLJ was acknowledged by the RO in a November 10, 2009, letter.  The letter also informed the appellant of his hearing options.  In a December 2009 response, the appellant checked the option indicating that he would like a local hearing before an RO hearing officer instead of an in-person hearing at the RO before a VLJ.

In February 2009, the appellant was informed that he had been scheduled for an RO hearing to be held on March 17, 2010.  A local hearings buck slip contains a handwritten notation that the appellant was a "no show" for his March 2010 hearing.  In May 2010, the appellant wrote to the RO and apologized for missing his March 2010 hearing.  He stated that he had been sick at the time of that hearing.  The appellant then requested RO assistance, asking "what can I do."  The Board construes this statement as a request to have his hearing rescheduled.

The appellant has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  Curiously, a review of the Veterans Appeals Control and Locator System (VACOLS) shows that the appellant's March 2010 RO hearing was held.  However, that is clearly not the case, as the appellant himself indicated that he had missed his hearing on account of being sick, and the buck slip also notes that the appellant was a "no show."
In light of the appellant's explanation for why he did not attend his scheduled March 2010 hearing, the Board believes that he has presented good cause to have his hearing rescheduled.  Accordingly, a remand of the appellant's appeal is necessary to accord him another opportunity to testify at his requested hearing. 

Accordingly, this case is REMANDED for the following action:

Schedule the appellant for a hearing to be conducted at the RO before a hearing officer.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

